MEMORANDUM **
Mohammed Reza, a native and citizen of Bangladesh, petitions for review of the decision of the Board of Immigration Appeals denying his motion to reopen the underlying denial of his application for suspension of deportation. The BIA found that the motion was not timely filed pursuant to 8 C.F.R. § 1003.2(c)(2).
Petitioner contends that the BIA should have exercised its sua sponte authority to reopen the case, and the BIA’s failure to do so violated petitioner’s due process rights.
Petitioner concedes that his motion to reopen was untimely. We lack jurisdiction to review the BIA’s decision not to invoke its sua sponte authority to reopen proceedings, and therefore do not consider petitioner’s contention that the motion should have been granted despite its untimeliness. See Ekimian v. INS, 303 F.3d 1153, 1159 *648(9th Cir.2002). To the extent that petitioner contends that the BIA violated his constitutional rights by denying his motion to reopen, the contention is unavailing. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (explaining that the petitioner must show error to prevail on a due process claim).
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.